                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN THE MATTER OF:                           )
MARKEL BEHEL                                )      CASE NO. 18-81697-CRJ-12
SSN: XXX-XX-9193                            )
MELANIE BEHEL                               )      CHAPTER 12
SSN XXX-XX-5904                             )
                                            )
            DEBTORS                         )

                            TRUSTEE’S MOTION TO DISMISS

        COMES NOW, Michele T. Hatcher, the Chapter 12 Trustee in the above styled case, and moves
for dismissal of the case. As grounds therefore the Trustee would show unto this Court as follows:

       1. The Debtors filed their petition for relief under Chapter 12 of the U.S. Bankruptcy Code on
          June 8, 2018 and the Plan was confirmed on November 26, 2018.

       2. Pursuant to the confirmed Plan, the Debtors were to pay monthly payments of $100 to the
          Trustee for a period of 36 months.

       3. The Debtors are delinquent $800 in Plan payments through September 2020. The last plan
          payment received by the Trustee was May 19, 2020.

WHEREFORE, the Trustee moves that the subject case be dismissed.

Done this 9th day of October, 2020.

                                                   /s/ Michele T. Hatcher
                                                   Michele T. Hatcher, Chapter 12 Trustee
                                                   PO Box 2382
                                                   Decatur, AL 35602
                                                   (256) 350-0442




Case 18-81697-CRJ12        Doc 138 Filed 10/09/20 Entered 10/09/20 13:12:16               Desc
                             Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2020, I have served a copy or the foregoing on the parties
listed below by depositing the same in the United States Mail, postage prepaid and properly addressed,
or if the party being served is a registered participant in the CM/ECF System for the United States
Bankruptcy Court for the Northern District of Alabama, service has been made by a “Notice of
Electronic Filing” pursuant to FRBP 9036 in accordance with subparagraph II.B.4 of the Court’s
Administrative Procedures.

Markel and Melanie Behel
1050 County Road 144
Killen AL 35645

Tazewell T. Shepard, Esq.
Sparkman Shepard & Morris, P.C.
Attorney for Debtors
PO Box 19045
Huntsville AL 35804



                                                    /s/ Michele T. Hatcher
                                                    Chapter 12 Trustee




Case 18-81697-CRJ12         Doc 138 Filed 10/09/20 Entered 10/09/20 13:12:16               Desc
                              Main Document    Page 2 of 2
